Title: To John Adams from Samuel Austin, 11 [July] 1786
From: Austin, Samuel
To: Adams, John


     
      Sir
      Boston 11th. June [July] 1786—
     
     Your favor of the 25 May last per Capt Biggilo, now lies before me.— In answer to which, shall only Observe. The difficulties and Obstacles you mention, which are in the way, and which at Present Prevents my Recovering my money, however Plausible, are altogether falacious, and without foundation with Respect to this State, yet it seems they are made an objection of such Magnitude that neither I, nor your Excellency can at Present Remove, but hope will soon be done by Congress.—
     With Respect to Brittish Subjects not Recovering their debts here, there is no Foundation for such a Charge against this state, there is not the least Obstruction in their way, nor any thing done to impeade their availing themselves of every law of this state, Eaqually with any Subject in it, and they are every day without any difficulty Recieving their just & legal demands, so that upon the same Principals, upon Supposition that there is State on the Continent who have made a law Preventing Brittish Subjects from recovering their just debts, and hereby done wrong, yet I say on the same Principles that the latter is Condemned, Most Certainly that Goverment where no such impediment takes place, must be acquited, and intirely Exculpated from every Charge of the kind, as not being by any Means in the like Predicament, with the State objected to.—
     This affair is of great Consequence to me, and must hope in time will have a favorable Issue—
     I think my self happy in having it Committed to your care, and under the Patronage of Congress and am well Sattisfied there will be nothing wanting on your part to serve me herein.— I would only further Observe, that Notwithstanding the Similarity there is in my case, and the other three Gentlemen, Yet I was the only Person to whom Genl How made Solemn Promise, he would either Restore the goods again or Pay for them—
     With the greatest Respect & Esteem / to you, your good lady, & family, / I am Sir Your oblidg’d Hume. Sert.
     
      Samuel Austin
     
     
      P.S Deacon Smith’s wife died about a fortnight since
     
    